1 So.3d 267 (2009)
Willard BRYANT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1282.
District Court of Appeal of Florida, Third District.
January 7, 2009.
Carlos J. Martinez, Public Defender and Robert Godfrey, Assistant Public Defendant, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before SUAREZ and SALTER, JJ., and SCHWARTZ, Senior Judge.
Prior report: 944 So.2d 1016.
SUAREZ, J.
Willard Bryant appeals from the trial court's order finding that his original 1979 conviction and sentence, made pursuant to *268 a negotiated plea, was for "second degree murder with a firearm," and was accordingly reclassified as a life felony pursuant to section 775.087(1), Florida Statutes (1979). Our thorough examination of the record shows no support for that conclusion. The record, in fact, shows that Bryant's plea was to a reduced charge of second degree murder, without any reference to a firearm. We find that the record evidence shows that Bryant's second degree murder conviction in Count 1 was not reclassified to a life felony pursuant to 775.087(1), Florida Statutes (1979).
We therefore remand with instructions to clarify and correct Bryant's 1979 judgment and sentence to reflect a conviction for Count 1 of second degree murder, and that this is a first degree felony punishable by a term of years not exceeding life. § 782.04, Fla. Stat. (1979).
Remanded with instructions.